Citation Nr: 1455898	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2009.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran in 2009; and afforded the Veteran the opportunity to give testimony before the Board.  The examination is adequate as it shows consideration of the claims record and the Veteran's contentions, and renders the necessary medical opinions in light of the evidence.  The representative argued in November 2014 that it is inadequate, as the examiner did not have the opportunity to consider a July 2010 lay statement indicating that the Veteran may have been exposed to hazardous noise in service.  However, the examiner did consider that the Veteran had been exposed to loud noise in service, and hazardous noise is loud noise.  The representative also asserts that the examination report is inadequate as it relied on a lack of evidence in the Veteran's service treatment records to formulate the nexus opinion.  However, the examiner relied on in-service specific audiometric findings as well as other factors including when the Veteran's hearing loss was first noticed by the Veteran.  The Board disagrees with the representative's assertion that the examiner's opinion is not supported by adequate reasoning, that it merely contains conclusory statements, and that it did not include citations to particular medical records.  The examiner justified the opinion in light of the mostly normal in-service audiometry and the remote date of onset of the hearing loss disability and tinnitus, despite noise exposure in service.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to a hearing loss claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records do not show any complaints of hearing loss or tinnitus, and hearing loss disability and tinnitus were not claimed or shown until many years after service.  There had been a claim for service connection for hypertension in the interim, in May 2004.

The Veteran advised a VA ear, nose, and throat physician in October 2009 that he had had tinnitus for 2 years.  The VA fee basis audiologist who examined the Veteran in October 2009 reviewed all of the in-service audiograms and noted that the Veteran reported at the time of the examination that he had had loud noise exposure in service and hearing loss and tinnitus for 2 years.  The audiometry which was conducted at the time of the 2009 VA examination showed hearing loss disability in each ear as contemplated by 38 C.F.R. § 3.385.  The examiner noted that it reflected mild sensorineural hearing loss in each ear at various frequencies.  The examiner noted that the audiograms in service in September 1985, June 1987, and January 1988 had all been within normal limits bilaterally, and an October 1986 audiogram had indicated a mild hearing loss for the left ear only at 500Hz.  (This alone did not constitute left ear hearing loss disability under 38 C.F.R. § 3.385.)  The examiner opined, based on the lack of evidence in the claims folder and the lack of proximity between the dates of service and the evaluation, that the Veteran's complaints of hearing loss and tinnitus are not at least as likely as not related to his service.  

Based on the evidence, the Board finds that service connection is not warranted the Veteran's bilateral hearing loss disability or tinnitus.  There was one indication of a mild left ear hearing loss in service, at 500 Hertz in October 1986.  However, hearing loss disability was not shown in service, all of the other in-service audiograms were within normal limits, including the one most proximate to service discharge in October 1989, and the Veteran advised VA/fee basis health care providers in October 2009 that his hearing loss and tinnitus did not begin until 2 years prior.  Accordingly, the Board concludes that the Veteran's bilateral hearing loss disability and tinnitus were not manifest in service or to a degree of 10 percent within 1 year of separation.

The VA fee basis audiology examiner in October 2009 concluded that the Veteran's bilateral hearing loss disability and tinnitus were unrelated to service after reviewing each of his in-service audiograms, considering his history of in-service noise exposure, and considering his report that hearing loss and tinnitus did not begin until 2 years prior to the examination.  He noted the lack of proximity between the dates of service and that evaluation, and it is also noted by the Board that the Veteran advised him at the time of the examination that he did not have hearing loss or tinnitus until 2 years before the examination, which was still about 17 years after service discharge.  Accordingly, the Board finds that the Veteran's bilateral hearing loss disability and tinnitus are unrelated to service.  

The May 2009 and July 2010 lay statements as to in-service noise exposure, current hearing loss and tinnitus disabilities, and relationship to service have been considered.  However, they are not competent evidence of a relationship to service for the current hearing loss disability and/or tinnitus which first occurred years after service.  The question of nexus to service is a complex medical one for which the opinion provided by the Veteran in May 2009, regarding his hearing problems, is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

As the preponderance of the evidence shows that the Veteran's bilateral hearing loss disability and tinnitus were not manifest in service or to a degree of 10 percent within 1 year of separation, and are unrelated to service, there is no reasonable doubt to be resolved in the Veteran's favor regarding either claim for service connection.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, the claims should be denied.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied. 



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


